PER CURIAM.
AND NOW, this 31st day of August, 2018, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Did the Commonwealth Court misapprehend basic fundamentals of tort law by holding that the failure to give a per se negligence charge where the jury still found [Petitioner] to be negligent even without the benefit of such charge was somehow relevant to the apportionment of factual cause?